DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the remarks and TD filed on 1 June 2021.
Claims 1-20 are currently pending and hereby allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 May 2021 was filed after the mailing date of the initial disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 1 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,423,912 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The double patenting rejection is overcome and respectfully withdrawn.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are hereby allowed because none of the prior art of record, taken individually or in combination teach or suggest a non-obvious combination of the limitations of the claims where a data management system provides an interface enabling users to define logical containers, associates sensitive information with the containers that is accessible from external data sources based on credentials and consent, interfaces with externals computing platforms to analyze the information according to a workflow, responsive to an issues being detected performs automatic accession of further information, heuristic analysis or obtains additional data in order to prompt a user and present a status of the workflow.
The prior art of record most closely resembling the applicant's claimed invention includes White (US 2012/0331005) and Matsui et al. (US 6,458,081).
White teaches a method and apparatus for storing, sharing and organizing personal information via a digital safe deposit box.  White provides an interface configured to present status information as well as a workflow related to document sharing and authorization.   White further describes the ability to utilize a termination message and a time period elapsing to transmit a signal to terminate the workflow.  White does not however teach a workflow that is operating external to the workflow management system in that the operation is managed by an under the control of another entity.  Furthermore, White describes how the user must collect and input the information into the system, where the instant application has the ability to establish credentials/consent to permit required information to be 
Matsui teaches a workflow representing operation procedures displayed on a monitor where a status window is utilized.  Matsui describes a workflow management section that is a control means for displaying the workflow status on the monitor or controlling to interrupt or stop a workflow in progress in accordance with an external input.  However, in Matsui the external input is not received via an interface from a user other than the entity managing and performing the workflow.
The claims are considered directed to significantly more than an abstract idea when considered as an ordered combination because the claims illustrate a specific sequence of operations where an interface and system interface with an external computing platform, programmatically analyze the information and perform a series of functions that facilitate automated retrieval of information from external sources, apply a heuristic to information and/or an electronic receipt of further information in response to a system initiated prompt.  When considered individually the elements merely display information in an interface and transmit data.  However, when considered as a whole these elements set forth an inventive concept because they improve the technical field by allowing improved control and visibility of an external workflow as well as increased functionality by allowing the user to transmit a message and other information via an external computing platform.  The combination of elements is not merely the sum of their parts and provides more than mere automation of steps that were in years past performed mentally by individual users engaging with one another to share documents and provide authorizations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623